DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 20 April 2022 has been entered. Claims 1 and 6-19 are pending. Applicant’s amendments have overcome the claim objections and 112(b) rejections set forth in the previous office action dated 24 January 2022; those objections and rejections are withdrawn. 
It is noted that Applicant’s amendments have removed the limitation in claim 11, specifically the “repulsion part,” that was interpreted under 35 USC 112(f) in the previous office action. Applicant instead used the limitation “spring,” which is not interpreted under 112(f).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 6-19 include the allowable subject matter identified in the previous office action dated 24 January 2022. Reasons for allowance are detailed therein, but reiterated below for convenience.
The closest prior art of record is JP 2011-208910 (machine translation attached) and Armbruster (US 4,856,968). 
JP 2011-208910 discloses a blower unit with a housing 2 in which a slit 9 extends vertically, and a support unit 10 inserted in the slit 9 and pivotally coupled with the blower unit to make the blower unit swingable vertically (as shown in the transition from Fig. 3 to Fig. 4). 
Armbruster discloses a blower unit with a housing 76 on which a slit 112 is formed (Armbruster, Fig. 6), with a support unit 114 in the slit to make the blower unit swingable vertically (described in Armbruster, Col. 4 line 57-Col. 5 line 13), in which the slit 112 is configured to allow the blower unit to swing below the horizontal (Armbruster, Col. 5 lines 3-13).
Regarding independent claim 1, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a rib protruding in a width direction of the slit on an inner face of the slit” in combination with the other limitations recited in claim 1. Furthermore, one of ordinary skill in the art would not be able to modify either JP 2011-208910 or Armbruster to include the claimed rib without rendering the devices unsuitable for their intended purposes, since in both cases the rib would interfere with the operation of the slit.
Regarding independent claim 8, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a pivotally coupling portion that is disposed on a front side from the base portion and on which is defined an insertion hole into which an axial portion of the blower unit is inserted, wherein the pivotally coupling portion is configured to support the axial portion from a rear side, and wherein a lower end of the slit is positioned below the axial portion of the blower unit,” in combination with the other limitations recited in claim 8. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.
Regarding independent claim 11, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “the blower unit includes a lock portion protruding in a direction of a swing axis thereof,” wherein the blower further comprises “an angle adjustment mechanism that is configured of a plurality of concave notches on the lock portion, a push pin accommodated in the support pillar, and a spring configured to urge the push pin toward the plurality of concave notches, and wherein the support pillar has a slit in which the lock portion is movable, and the push pin is pressed onto one of the plurality of concave notches in the slit of the support pillar” in combination with the other limitations recited in claim 11. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.
Regarding independent claim 14, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “a pivotally coupling mechanism that is configured to restrict release of a pivotally coupled state of the blower unit and the support pillar, wherein the pivotally coupling mechanism has a lock portion protruding from the blower unit in a direction of a swing axis thereof, a flange along an end edge of the lock portion, a slit that is on the support pillar and in which the flange is movably inserted, and a protrusion provided in the slit of the support pillar, and wherein the support pillar is restricted from being pulled out from an axial portion of the blower unit by rotating the support pillar such that the protrusion and the flange are faced to each other in the direction of the swing axis” in combination with the other limitations recited in claim 14. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.
Regarding independent claim 17, the prior art of record, alone or in combination, fails to disclose, teach, or suggest the support pillar includes “an inclined portion extended from an upper end of the vertical portion obliquely forward and upward, and a pivotally coupling portion that is extended forward from an end of the inclined portion and has an insertion hole into which an axial portion of the blower unit is inserted, wherein the pivotally coupling portion is disposed forward of an area where the vertical portion is extended upward, wherein a lower end of the slit is positioned vertically below the axial portion of the blower unit,” in combination with the other limitations recited in claim 17. The prior art of record does not disclose the recited features, and one of ordinary skill in the art would have no motivation or rationale to modify JP 2011-208910 or Armbruster to include the claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745